Citation Nr: 0114640	
Decision Date: 05/24/01    Archive Date: 05/30/01

DOCKET NO.  94-09 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for residuals of bilateral 
ankle injuries.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to June 
1973.

This case initially came to the Board of Veterans' Appeals 
(Board) from a May 1993 RO decision that denied service 
connection for a bilateral leg condition.  The Board remanded 
this case in January 1996 for alternative record search and 
VA examination and again in September 1998 for an alternative 
record search.  The case was last returned to the Board in 
April 2001.


FINDING OF FACT

The veteran does not have any residuals of a claimed injury 
to his ankles during service.


CONCLUSION OF LAW

Residuals of bilateral ankle injuries were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137 (West 1991 & Supp. 2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran's service medical records for his 1971 to 1973 
service in the army are negative for suggestion of any injury 
or pathology of either ankle.  His May 1973 service 
separation examination notes normal feet and lower 
extremities.  

When the veteran first filed a claim for compensation (a left 
elbow condition), he did not mention an ankle condition.  

On a July 1973 VA general medical examination, no pertinent 
abnormalities of the lower extremities were reported.

At a May 1974 hearing with regard to his claim for service 
connection for a left elbow disability, the veteran made no 
mention of any ankle injury.

In May 1993 the veteran filed a claim for service connection 
for a leg condition.

In January 1994 the veteran testified at a hearing at the RO.  
He said that he broke both ankles in service, and had 
received treatment for his ankle condition over the years 
from the VA Medical Centers (VAMC's) in Tuskegee and 
Cincinnati.  (The records from the Tuskegee VAMC showed 
medical treatment in 1992, but no evidence of an ankle 
condition; there were no medical treatment records from the 
Cincinnati VAMC.)

Records from a private podiatrist show that the veteran was 
seen in November 1995 for bilateral instability/discomfort of 
the rearfoot.  The doctor reported that the veteran said he 
had fractured his ankles playing basketball in service in 
1972.  The impression was that x-rays showed some no acute 
bony pathology and some arthritic changes of the ankle joint, 
bilaterally.  

In December 1996 the veteran's wife wrote that she remembered 
he told her in 1974 that he had fractured his ankles in 
service.  She said that she knew that he had received 
treatment for an ankle condition at the VAMC in Cincinnati in 
1979.

In February 1997 the veteran's mother wrote to the RO that 
the veteran had written to her while he was in the Army that 
he had broken his ankles.

In April 1997 a fellow soldier of the veteran wrote that he 
recalled the veteran breaking his ankles while playing 
basketball during service.

In an April 1998 VA examination, the veteran reported that he 
had fractured his ankles during service in 1972 or 1973.  X-
rays of the ankles were within normal limits.  Following 
examination the diagnosis was residuals of bilateral ankle 
injuries with left ankle instability.  

In January 2000 the RO was notified that a search of the 
records of the veteran's army unit in 1973 and 1974 was 
negative for any entries concerning the veteran.

II.  Analysis

The RO has met its duty to assist the appellant in the 
development of his claim under the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  By 
virtue of the Statement of the Case, Supplemental Statements 
of the Case, and Board Remands issued during the pendency of 
the appeal, he was given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claim.  He has testified on appeal.  The RO and the Board 
have made all reasonable efforts to obtain relevant records 
identified by the veteran.  The VA has assisted the veteran 
in developing facts pertinent to the appeal and finds no area 
in which further development may be fruitful.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service incurrence will be presumed for certain chronic 
diseases, including degenerative joint disease, if manifest 
to a compensable degree within the year after active service.  
38 U.S.C.A.  § §  1101, 1112, 1113, 1137; 38 C.F.R.  § §  
3.307, 3.309.

The veteran claims he fractured his ankles in service in 1972 
or 1973.  Attempts to secure such records have been 
unsuccessful.  The evidence shows no ankle pathology or 
injury during service, and his service separation examination 
was negative for any ankle condition.  The first post-service 
indication of a ankle disorder was when he filed a claim for 
service connection for a leg condition in 1993.  Furthermore, 
residuals of fractures have not been identified by X-rays.  
The evidence does reflect that the veteran currently has some 
instability of his ankles, and in 2000 a VA doctor has 
diagnosed residuals of ankle injuries.  In 1995 a podiatrist 
reported that the veteran gave a history of ankle fractures 
in service and the VA doctor reported the same in 2000.  Such 
information recorded by a medical persons, unenhanced by any 
additional medical comment by the medical professional, does 
not constitute competent medical evidence of causality.  
LeShore v. Brown, 8 Vet. App. 406 (1995); Reonal v. Brown, 5 
Vet. App. 458 (1993). 

 Two family members and a fellow serviceman also reported 
that the veteran fractured his ankles in service.  These 
person are not medical professionals, competent to diagnosis 
a fractured ankle, their statements in support of the 
veteran's allegations concern events over 20 years earlier, 
and they are made based on information provided to them.  The 
lack of any morning report or sick call list from the 
veteran's army unit concerning his allegation of treatment 
for a broken ankle and the normal examination of the lower 
extremities at his service separation are more compelling 
than lay statements and his testimony of ankle fractures in 
service.  In this regard the Board also notes that when the 
veteran first sought compensation for a claimed service 
injury in 1973 and was examined by the VA in 1974, he made no 
mention of ankle fractures in service.

In the absence of any medical record of any ankle pathology 
during service or for many years thereafter, the Board 
concludes that the preponderance of the evidence is against 
the claim for service connection for residuals of ankle 
fractures.  Therefore the benefit-of-the-doubt doctrine is 
inapplicable, and the claim for service connection for 
residuals of bilateral ankle injuries must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Service connection for residuals of bilateral ankle injuries 
is denied.


		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

 

